Citation Nr: 1128244	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  03-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the Veteran's service-connected low back and left knee disabilities.  

2.  Entitlement to a disability evaluation in excess of 20 percent for a low back disability.  

3.  Entitlement to a disability evaluation in excess of 10 percent for a left knee disability.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1978 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This claim was previously remanded by the Board for additional evidentiary development in March 2008 and March 2010.  

The Veteran's psychiatrist provided testimony at a hearing in April 2006 at the RO in San Juan, Puerto Rico.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for a psychiatric disorder, entitlement to an increased disability evaluation for a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC).



FINDING OF FACT

The Veteran's left knee disability is manifested by flexion to no less than 120 degrees with pain, full extension, tenderness and crepitus; it is not manifested by recurrent subluxation or lateral instability.  




CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5260-61 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, notice letters sent to the Veteran in June 2001, March 2006 and June 2008 provided him with the necessary notice.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in June 2001, December 2003, August 2006 and June 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA also obtained copies of the Veteran's private medical records and his Social Security Administration (SSA) decision.  However, in July 2008, SSA notified VA that after an exhaustive and comprehensive search, the Veteran's records associated with this decision could not be located and further efforts would be futile.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that the Veteran attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Increased Disability Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Left Knee Disability

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected left knee disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his left knee disability at any time during the pendency of this claim.  

For historical purposes, the Veteran was originally granted service connection for a left knee disability in a September 1996 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5257, effective as of July 1, 1995.  In March 2001, VA received the Veteran's claim seeking a higher disability evaluation.  This claim was denied by the RO in a December 2001 rating decision.  VA received a timely notice of disagreement to this decision in October 2002 and an appeal to the Board in September 2003.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination in June 2001.  The Veteran described subjective symptomatology of locking, numbness, sharp and throbbing pain, occasional swelling, warmth and grinding of the left knee.  The examiner opined that there were no episodes of dislocation or subluxation.  Range of motion testing revealed motion from 0 degrees to 120 degrees.  When asked to state to what extent the joint was additional limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups, the examiner indicated that this section did not apply in this case.  The examiner diagnosed the Veteran with a history of a left knee bursectomy and minimal degenerative changes of the left knee by X-ray.  

The Veteran was also afforded a VA examination of the left knee in December 2003.  The Veteran described worsening pain and stiffness of the knee since his last VA examination with cramps beneath the knee cap.  The Veteran also reported having constant to severe left knee pain.  There was no additional limitation of motion or functional impairment during flare-ups.  Range of motion testing revealed extension to 0 degrees and flexion to 120 degrees.  The examiner concluded that pain did not begin until 120 degrees and noted that the Veteran was additionally limited by pain, fatigue, weakness or lack of endurance.  The examiner gave no specific example as to how the Veteran was additionally limited.  The examiner diagnosed the Veteran with left knee bursectomy and left knee degenerative joint disease.  

The Veteran was afforded an additional VA examination of the left knee in August 2006.  The Veteran reported left knee pain but denied deformity, giving way, instability, stiffness, locking, or episodes of dislocation or subluxation or weakness.  He did indicate that he had numbness of the left knee while walking.  The Veteran reported that his knee had severe flare-ups occurring twice per week and lasting for five minutes.  Examination revealed the Veteran's gait to be normal.  The left knee had a range of motion from 0 degrees to 140 degrees without painful motion.  The examiner concluded that the Veteran suffered from symptoms of crepitus, tenderness and guarding of movement.  There was no evidence of instability, meniscus abnormality or grinding.  The examiner diagnosed the Veteran with left knee pain.  The examiner noted that while the Veteran reported that his left knee and low back were reasons he could not work, the most important physical disease that prevented him from working was an emotional condition.  

The Veteran was most recently afforded a VA examination of the left knee in June 2010.  The Veteran reported subjective symptoms of giving way and decreased speed of joint motion.  However, he denied instability, pain, weakness, incoordination, locking or episodes of dislocation or subluxation.  The Veteran also described severe weekly flare-ups lasting for hours.  Examination revealed pain free motion from 0 degrees to 140 degrees.  There was no evidence of fatigability, incoordination or weakness after repetitive movements and there was no objective evidence of pain following repetitive motion.  Examination revealed no abnormal weight bearing.  There was evidence of left knee crepitus and tenderness, but no evidence of instability or meniscus abnormality.  X-rays revealed mild degenerative joint disease that the examiner opined that this was not related to the Veteran's service-connected condition.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his left knee disability at any time during the pendency of this claim.  The Board notes that the Veteran's left knee disability is currently rated as 10 percent disabling under Diagnostic Code 5257.  However, as will be discussed in more detail below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from recurrent subluxation or lateral instability of the left knee.  38 C.F.R. § 4.71a.  Therefore, the application of this Diagnostic Code is inappropriate.  

However, the record does confirm degenerative changes of the left knee by X-ray.  According to Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint -and the knee is a major joint, see 38 C.F.R. § 4.45 - affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Since the Veteran did objectively demonstrate limited motion earlier on in his claim, and since there is X-ray evidence of degenerative changes, a 10 percent disability evaluation is warranted under this code.  

For a higher disability evaluation to be warranted based on limitation of motion, attention must be turned to the applicable rating criteria.  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a higher disability rating of 20 percent will be assigned for limitation of flexion of the leg to 30 degrees.  See 38 C.F.R. § 4.71a.  The evidence of record demonstrates that during the pendency of this claim, the Veteran has been capable of flexion of the left knee to no less than 120 degrees.  In fact, according to the June 2010 VA examination, the Veteran had full flexion of the left knee to 140 degrees without pain upon motion.  Therefore, since the Veteran is capable of flexion far in excess of that envisioned by a 20 percent disability rating, a higher evaluation based on limitation of flexion is not warranted.  

The Board has also considered whether a higher rating may be warranted for limitation of extension of the left knee.  Under Diagnostic Code 5261, a higher disability evaluation of 20 percent is assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.  However, the evidence of record demonstrates that the Veteran has maintained full extension of the left knee to 0 degrees at all times during the pendency of this claim.  As such a higher disability evaluation for limitation of extension is not warranted.  In addition, separate ratings for limitation of flexion and limitation of extension of the knee are not warranted.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2008) (where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg).

As previously noted, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  According to the June 2001 VA examiner, the question of additional limitation due to pain and other symptomatology was not applicable to the Veteran's claim.  While the December 2003 VA examiner did note that the Veteran was additionally limited by pain, fatigue, weakness or lack of endurance, the examiner offered no actual information as to how the Veteran was additionally limited.  The August 2006 VA examiner did note that the Veteran reported not being able to do anything for five minutes following a flare-up.  However, the examiner found no further limitation of motion following repetition, and according to the June 2010 VA examiner, there was no objective evidence of fatigability, incoordination or weakness after repetitive motion and the range of motion also stayed the same.  As such, the preponderance of the evidence of record demonstrates that, even when considering the DeLuca criteria, the Veteran does not meet the criteria for a higher disability evaluation.  

The Board has also considered whether there are any other applicable diagnostic codes that may permit a higher, or separate, disability evaluation in this case.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  However, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from any of the symptomatology associated with these diagnostic codes.  While there is evidence of crepitation in the record, this symptom alone does not demonstrate that the Veteran would be entitled to a separate disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected left knee disability are crepitus, tenderness, intermittent episodes of mildly limited motion, and impaired ambulation.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  The evidence does not suggest that the Veteran's knee disability adjudicated herein alone has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluations or that there have been frequent periods of hospitalization.  The Board recognizes that the Veteran has reported occupational impairment as a result of his knee disability.  However, a degree of occupational impairment is inherent in his assigned disability evaluation.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In the present case, the Veteran has alleged that he is unemployable as a result of his service-connected disabilities, to include his left knee disability.  The record also contains findings from the SSA suggesting that the Veteran is unemployable, at least in part, due to his disabilities.  As such, this issue will be discussed in greater detail in the REMAND section below.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his service-connected left knee disability.  However, the Veteran has not presented any evidence or testimony that demonstrates he meets the criteria for a higher disability evaluation.  As such, the statements provided by the Veteran do not demonstrate that he is entitled to a disability evaluation in excess of 10 percent.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's left knee symptomatology has been no more than 10 percent disabling at any time during the pendency of the claim.  The Veteran has maintained full to nearly full range of motion of the knee and there is no objective evidence of instability or subluxation.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for a left knee disability must be denied.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for a left knee disability is denied.  


REMAND

Service Connection for a Psychiatric Disability

The Veteran's claim was previously remanded by the Board in March 2010.  Specifically, the Veteran's claim of entitlement to service connection for a psychiatric disorder was remanded for an additional opinion regarding etiology.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

The Board notes that the requested opinion was provided in a December 2010 addendum.  The provided opinion was that it "is at least as likely as not" that the Veteran's psychiatric disorder is secondary to his service-connected low back disability and left knee disability.  However, it appears that the examiner then proceeded to explain in detail why the Veteran's psychiatric disorder was not secondary to his service-connected disabilities.  As such, a remand for clarification of the provided opinion, as well as a reprinting of the VA examination report, is necessary.  In addition, the December 2010 VA examination report print out in the file does not fit on the printed pages, resulting in some of the information being cut off at the margin.  A new copy of this examination report that fits within the printable boundaries of the page should also be incorporated into the claims file.  

Increased Disability Evaluation for a Low Back Disability

The Veteran also contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected low back disability.  Regrettably, further evidentiary development is required on this issue before appellate review may proceed as well.  

Specifically, the Veteran was afforded a VA examination of the spine in June 2010.  During this examination, the examiner indicated that the Veteran experienced incapacitating episodes three times a month lasting from one to two days.  It is not clear from this statement, however, whether the examiner was simply relaying statements made by the Veteran or whether there was actual evidence of incapacitating episodes.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1.  Therefore, the examiner needs to clarify where this information came from.  

In addition, the examiner concluded that there was objective evidence of neurological impairment associated with the Veteran's spine.  However, the examiner stated that the Veteran's current sensory symptoms were related to his congenital lumbar spinal stenosis, his degenerative disc disease and his joint disease of the lumbar spine, rather than his service-connected lumbar myositis.  In offering this opinion, the examiner did not indicate how the conclusion was reached that the Veteran's service-connected low back disability was limited purely to lumbar myositis, or, how it was determined that the Veteran's degenerative joint disease and degenerative disc disease were not secondary to his service-connected low back disability.  The examiner must explain the basis for this conclusion.  


TDIU

As already indicated, the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim.  Rice, 22 Vet. App. at 447.  However, any action taken on this claim at this time would be premature, as the other issues currently on remand are relevant to this claim.  As such, this issue is inextricably intertwined with the remaining issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the VA examiner who prepared the December 2010 psychiatric evaluation.  The examiner is asked to clarify the original opinion provided in December 2010.  Specifically, the examiner is asked to indicate whether the proper opinion was that the Veteran's psychiatric disorder is "at least as likely as not" secondary to his service-connected joint disabilities or whether it was that his psychiatric disorder "was not as least as likely as not" secondary to his service-connected disabilities.  

2.  The AMC should incorporate another print out of the December 2010 VA psychiatric examination report into the claims file that fits within the printable margins of the page.  

3.  The Veteran's claims file should also be returned to the examiner who performed the June 2010 VA joint examination.  The examiner is asked to explain the following:

(a) When indicating that the Veteran suffered from three incapacitating episodes per month, was this assessment based on objective medical evidence in support of physician prescribed bed rest, or, was this assessment based purely on the assertions of the Veteran?

(b) Opine as to whether the Veteran's degenerative joint disease of the lumbar spine is caused by, related to, or aggravated by his service-connected lumbar myositis.  If it is determined that these conditions are somehow unrelated to the Veteran's service-connected low back disability (originally diagnosed as mechanical lower back pain with limited motion), a complete rationale for this opinion must be provided.  

4.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a SSOC, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


